COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-434-CV

MILLER TRUCK LINES, INC.                                            APPELLANT

                                             V.

PETER MULLER                                                         APPELLEE

                                          ----------

           FROM COUNTY COURT AT LAW NO.1 OF PARKER COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL D: HOLMAN, DAUPHINOT, and MCCOY, JJ.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: April 24, 2008